                 Case 6:19-bk-05871-CCJ             Doc 26     Filed 10/09/19       Page 1 of 1
[6ogmrc] [ORDER GRANTING MOTION TO RECONSIDER/REINSTATE]




                                        ORDERED.
Dated: October 9, 2019




                                  UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION
                                          www.flmb.uscourts.gov



In re:                                                                   Case No. 6:19−bk−05871−CCJ
                                                                         Chapter 13
Paul Edward Bross



________Debtor*________/

                     ORDER GRANTING DEBTOR'S MOTION TO REINSTATE CASE

   This case came on for the debtor's Motion to Reinstate Case (the "Motion")(Doc. No. 23 ). After reviewing
the pleadings and considering the position of all parties in interest, it is

         ORDERED:

         1. The Motion (Doc. No. 23 ) is granted.

         2. The case is reinstated.

         3. The Order Dismissing Case (Doc. No. 19 ) is vacated.

         The debtor is directed to attend a rescheduled meeting of creditors on November 7, 2019 at
         10:00 A.M. at the George C. Young Federal Courthouse, 400 W. Washington Street, Suite
         1202A, Orlando, Florida 32801.

         Said creditors are given through and including November 18, 2019, to file a proof of claim.

         The Initial Confirmation Hearing will be held: 11/19/2019 at 09:30 AM at Orlando, FL −
         Courtroom 6D, 6th Floor, George C. Young Courthouse, 400 W. Washington Street.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
